DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see Remarks p. 1-10, with respect to the rejections of claims 1-7 under 35 U.S.C. § 103, filed 04 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hubner, Tsui, Powell, and Luettgen fail to disclose or teach a portable oral irrigator wherein in the folded state, the projections of the first peripheral wall portion and the second peripheral wall portion overlap the projection of the main unit, and the peripheral wall defines, together with the bottom wall, a collapsed space for receiving the nozzle unit of amended claim 1, and that the rejections of claim 1, and claims 2-7 which are dependent on amended claim 1, should be withdrawn. It is noted that Applicant remarks are based on the new amended language, and Tsui, Powell and Luettgen which now are moot in in view of the new grounds of rejection.  The below rejection is on Hubner and new prior art based on the new claim amendment.
Specification
The substitute specification filed 04 August 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the amended language appears to be new matter added to the specification. In para. 0035 of the specification, there is a negative recitation “do not overlap” which is not in the original specification or claims. In para. 0036 of the specification, “projection of the main unit 30” is unclear. “Projections” implies a protrusion, rim, or flange. It is suggested to refer to the width of the container walls because the width of the container walls are seen in the drawings. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, lines 15-20 are not in the original specification and claims. Claims 2-7, which are dependent on claim 1, are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner (U.S. No. 4,201,200 A) in view of Frostaa et al (WO 2016041565 A1) and further in view of Lee (KR 20040067106 A).

    PNG
    media_image1.png
    330
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    734
    media_image2.png
    Greyscale
  

    PNG
    media_image3.png
    347
    732
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    534
    813
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    629
    617
    media_image5.png
    Greyscale

In regards to claim 1, Hubner discloses a portable oral irrigator (figs. 1-6) comprising a foldable container (4) made of a flexible material (col. 2 lines 56-60) and having a bottom wall (bottom wall in annotated fig. 2), a peripheral wall (5) connected to the bottom wall, and a receiving space (receiving space in annotated fig. 2) defined jointly by the bottom wall and the peripheral wall; a main unit (1) connected to the bottom wall and having a water inlet tube (18) in communication with the receiving space; and a nozzle unit (28) having a connecting tube (16) in communication with the water inlet tube and a nozzle connected to the connecting tube, wherein the first peripheral wall portion (5) is connected to the main unit (1). 
Hubner fails to disclose a portable oral irrigator wherein the peripheral wall is circumferentially and concavely provided with a folding groove and wherein the peripheral wall is further provided with a first peripheral wall portion and a second peripheral wall portion connected to the first peripheral wall portion, the folding groove is located between the first peripheral wall portion and the second peripheral wall portion, and the foldable container has a unfolded state and a folded state, in the unfolded state, projections of the first peripheral wall portion and the second peripheral wall portion do not overlap a projection of the main unit in a direction parallel to the bottom wall, and in the folded state, the projections of the first peripheral wall portion and the second peripheral wall portion overlap the projection of the main unit, and the peripheral wall defines, together with the bottom wall, a collapsed space for receiving the nozzle unit.
However, Frostaa et al teaches an irrigator wherein the peripheral wall is circumferentially and concavely provided with a folding groove (16) and wherein the peripheral wall is further provided with a first peripheral wall portion (wall portion 1 in annotated fig. 3) and a second peripheral wall portion (wall portion 2 in annotated fig. 3) connected to the first peripheral wall portion, the folding groove (16) is located between the first peripheral wall portion and the second peripheral wall portion, and the foldable container has a unfolded state and a folded state (p. 4 lines 21-25), in the unfolded state (see fig. 3; p. 4 lines 24-28), projections of the first peripheral wall portion and the second peripheral wall portion do not overlap a projection of the main unit in a direction parallel to the bottom wall, and in the folded state (see fig. 2, p. 4 lines 21-23), the projections of the first peripheral wall portion and the second peripheral wall portion overlap the projection of the main unit. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of collapsible fluid irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner to incorporate the teachings of Frostaa et al and provide a portable oral irrigator wherein the peripheral wall is circumferentially and concavely provided with a folding groove and wherein the peripheral wall is further provided with a first peripheral wall portion and a second peripheral wall portion connected to the first peripheral wall portion, the folding groove is located between the first peripheral wall portion and the second peripheral wall portion, and the foldable container has a unfolded state and a folded state, in the unfolded state, projections of the first peripheral wall portion and the second peripheral wall portion do not overlap a projection of the main unit in a direction parallel to the bottom wall, and in the folded state, the projections of the first peripheral wall portion and the second peripheral wall portion overlap the projection of the main unit. Doing so would allow for a compact irrigation system that allows storing of the tubes and nozzle.
Hubner/Frostaa et al fail to teach an irrigator wherein the peripheral wall defines, together with the bottom wall, a collapsed space for receiving the nozzle unit.  
However, Lee teaches an irrigator wherein the peripheral wall (140) defines, together with the bottom wall (bottom wall in annotated fig. 1), a collapsed space (collapsed space in annotated fig. 1; paras. 15-16) for receiving the nozzle unit. With regard to the statement of intended use and other functional statements (e.g. “for receiving the nozzle unit” in line 21), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of collapsible fluid irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner/Frostaa et al to incorporate the teachings of Lee and provide a portable oral irrigator wherein the peripheral wall defines, together with the bottom wall, a collapsed space for receiving the nozzle unit. Doing so would allow for improvement of the storage space of the container so that components can be accommodated inside the container. 
In regards to claim 2, Hubner/Frostaa et al/Lee teaches the invention substantially as claimed. Hubner further teaches a portable oral irrigator (figs. 1-6) wherein the bottom wall (bottom wall in annotated fig. 2) is penetrated by a through hole (through hole in annotated fig. 2), and the water inlet tube (18) extends through the through hole to communicate with the receiving space (receiving space in annotated fig. 2).  
In regards to claim 3, Hubner/Frostaa et al/Lee teaches the invention substantially as claimed. Hubner  and Lee fail to teach an irrigator wherein the main unit has a first diameter along an extension direction, the second peripheral wall portion has a second diameter along the extension direction, the second diameter is greater than the first diameter, the bottom wall has a third diameter along the extension direction, and the third diameter is smaller than the first diameter
However, Frostaa et al further teaches an irrigator (figs. 1-6) wherein the main unit has a first diameter (D1) along an extension direction, the second peripheral wall portion has a second diameter (D2) along the extension direction, the second diameter is greater than the first diameter, the bottom wall has a third diameter (D3) along the extension direction, and the third diameter is smaller than the first diameter (see annotated fig. 2).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of collapsible fluid irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner/Frostaa et al/Lee to incorporate the further teachings of Frostaa et al and provide a portable oral irrigator wherein the main unit has a first diameter along an extension direction, the second peripheral wall portion has a second diameter along the extension direction, the second diameter is greater than the first diameter, the bottom wall has a third diameter along the extension direction, and the third diameter is smaller than the first diameter Doing so would allow for the container to be collapsed.
In regards to claim 4, Hubner/Frostaa et al/Lee teaches the invention substantially as claimed. Hubner teaches a portable oral irrigator (figs. 1-6) wherein the first peripheral wall portion (5) has a side connected to the bottom wall (bottom wall in annotated fig. 2), and the first peripheral wall portion is connected to the bottom wall in a sloping manner (fig. 2). Hubner and Lee fail to teach a portable oral irrigator wherein the first peripheral wall portion has an opposite side connected to the second peripheral wall portion and is connected to the second peripheral wall portion in a sloping manner.
However, Frostaa et al (figs. 1-6) teaches a collapsible container (1) wherein the first peripheral wall portion (wall portion 1 in annotated fig. 3) has an opposite side connected to the second peripheral wall portion (wall portion 2 in annotated fig. 3) and is connected to the second peripheral wall portion in a sloping manner (see fig. 3) (p. 4 lines 21-23).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of collapsible fluid irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner/Frostaa et al/Lee to incorporate the further teachings of Frostaa et al and provide a portable oral irrigator wherein the first peripheral wall portion has an opposite side connected to the second peripheral wall portion and is connected to the second peripheral wall portion in a sloping manner. Doing so would allow for the foldable container to be collapsed into a compact configuration.
In regards to claim 6, Hubner/Frostaa et al/Lee teaches the invention substantially as claimed. Hubner further teaches a portable oral irrigator (figs. 1-6) wherein the main unit (1) has a side provided with a switch (12) for turning on and off the main unit.  
In regards to claim 7, Hubner/Frostaa et al/Lee teaches the invention substantially as claimed. Hubner and Lee fail to teach a portable oral irrigator further comprising a lid for closing the receiving space. 
However, Frostaa et al teaches an irrigator (figs. 1-6) further comprising a lid (11) for closing the receiving space. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of collapsible fluid irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner/Frostaa et al/Lee to incorporate the further teachings of Frostaa et al and provide a portable oral irrigator further comprising a lid for closing the receiving space. Doing so would allow for the foldable container to be covered with a lid, which would prevent spills from the container while in use.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner (U.S. No. 4,201,200 A) in view of Frostaa et al (WO 2016041565 A1) in view of Lee (KR 20040067106 A) as applied to claim 1 above, and further in view of Luettgen et al (U.S. Publication 2014/0272782 A1).

    PNG
    media_image6.png
    694
    526
    media_image6.png
    Greyscale

In regards to claim 5, Hubner/Frostaa et al/Lee teaches the invention substantially as claimed. Hubner/Frostaa et al/Lee fails to teach a portable oral irrigator wherein the main unit has a top side peripherally and protrudingly provided with a fixing flange, and the bottom wall is engaged with and surrounded by the fixing flange.  
However, Luettgen et al teaches an oral irrigator (figs. 1A-1B, 3A-3B) wherein the main unit (102) has a top side peripherally and protrudingly provided with a fixing flange (flange in annotated fig. 3B), and the bottom wall (lower wall in annotated fig. 3B) is engaged with and surrounded by the fixing flange.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of fluid irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner/Frostaa et al/Lee to incorporate the teachings of Luettgen et al and provide an oral irrigator wherein the main unit has a top side peripherally and protrudingly provided with a fixing flange, and the bottom wall is engaged with and surrounded by the fixing flange. Doing so would allow for the fluid container to be placed securely on top of the base and minimize the risk of the fluid container falling over or getting knocked off of the base. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772